Citation Nr: 1819923	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  13-12 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for degenerative disc disease C5/C6.

2. Entitlement to an initial rating in excess of 10 percent prior to November 3, 2015 and in excess of 20 percent thereafter for status post spinal fusion at L4/L5.

3. Entitlement to an initial rating in excess of 10 percent for left knee arthritis.

4. Entitlement to service connection for left ankle arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1974 to June 1979.  He also served as a cadet at the United States Military Academy at West Point.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated May 2011 and June 2011 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In the May 2011 rating decision, the RO granted service connection for status post spinal fusion at L4/L5 and assigned an evaluation of 10 percent, effective September 21, 2010.  On September 18, 2011, within one year that the claim for service connection for status post spinal fusion at L4/L5 was granted, the Veteran expressed disagreement with the assigned 10 percent evaluation.  While the issue of entitlement to an initial rating in excess of 10 percent for the service-connected status post spinal fusion at L4/L5 was pending on appeal, in April 2017, the RO granted an increase in evaluation to 20 percent, effective November 3, 2015.  See April 2017 Rating Decision.  As this increase does not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified at a videoconference  hearing before the undersigned Veterans Law Judge in October 2017.  A transcript of the hearing is associated with the claims file.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-7 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, for the following reasons, the Board finds that remand is warranted for the claims on appeal. 

First, the Board finds that the issues of entitlement to an initial rating in excess of 10 percent for degenerative disc disease C5/C6, entitlement to an initial rating in excess of 10 percent prior to November 3, 2015 and in excess of 20 percent thereafter for status post spinal fusion at L4/L5, and entitlement to an initial rating in excess of 10 percent for left knee arthritis, must be remanded for a new examination.  

For these three claims, the Veteran last underwent VA examinations in November 2015.  Since then, however, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the case of Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016), which affects the Veteran's case.  In Correia, the Court determined that additional requirements must be met prior to finding that a VA examination is adequate.  See id.  Although the Board sincerely regrets the delay, it is necessary to ensure that the Veteran's VA examinations regarding his increased initial rating claims for service-connected degenerative disc disease C5/C6, status post spinal fusion at L4/L5, and left knee arthritis, comply with the requirements of the holding in Correia.  

Moreover, the November 2015 VA examination reports indicate that the Veteran may be experiencing flare-ups of the back and knee that cause him constant pain.  See November 2015 VA examinations.  Therefore, upon remand, the new examiner must also elicit relevant information as to the Veteran's flare-ups of the back and knee ask him to describe the additional functional loss he suffers during these flares, and then either (1) estimate the functional loss due to flares based on all the evidence of record including lay information, or (2) explain why she could not do so based on a lack of knowledge in the medical community.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Accordingly, in light of the above, the Board finds that a VA examination is necessary to ascertain the severity of his service-connected connected degenerative disc disease C5/C6, status post spinal fusion at L4/L5, and left knee arthritis, in accordance with the requirements of Correia and Sharp.

In addition, because here, the Veteran is appealing the original assignment of disability evaluations for these claims, the entire appeal period should be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Given such, in obtaining these new opinions, the RO should also include (if possible) retrospective medical opinions that account for the entire appeal period addressing all of the foregoing concerns for each of the three disabilities.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted).

Furthermore, with respect to only the claim for entitlement to an initial rating for status post spinal fusion at L4/L5, the Board notes that in the April 2017 Supplemental Statement of the Case (SSOC), the RO stated that a June 2, 2016 VA examination was reviewed that showed tenderness to palpation of the lumbar spine and a decreased range of motion of the lumbar spine.  However, this examination is not of record.  Therefore, upon remand, the RO should associate this June 2, 2016 VA examination with the claims file.  If no such June 2, 2016 VA examination exists (and was referred to in the SSOC in error), the RO should state so in writing and associate that memorandum with the claims file.

Finally, as to the claim for entitlement to service connection for left ankle arthritis, the Board finds that the RO must first verify the Veteran's period of active duty service while he served as a cadet at the United States Military Academy at West Point.

Next, the Board finds remand warranted for a new VA examination and etiology opinion from a new VA examiner for this claim, as the June 2011 VA negative nexus opinion of record is inadequate for purposes of adjudicating the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  First, the June 2011 VA examiner found no diagnosis of arthritis in the left ankle.  See June 2011 VA etiology opinion.  However, the Veteran subsequently submitted a November 2017 private treatment record showing current diagnoses of bilateral ankle osteoarthritis and left ankle talonavicular osteoarthritis.  See November 2017 private treatment record.  

The Veteran has also since submitted lay statements at his October 2017 videoconference Board hearing that pertain to his in-service injury that was not before the June 2011 VA examiner to consider at the time he rendered the nexus opinion.  Therefore, the June 2011 VA etiology opinion cannot be considered to have been made based on a review of the complete record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  

On remand, a new VA examination and etiology opinion should be obtained, and the RO should ensure that the new examiner has reviewed the complete record, including the November 2017 private treatment record showing current diagnoses of bilateral ankle osteoarthritis and left ankle talonavicular osteoarthritis and the Veteran's lay statements submitted at his October 2017 videoconference Board hearing, before rendering the etiology opinion.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file the June 2, 2016 VA examination that was referenced in the April 2017 Supplemental Statement of the Case (SSOC) pertaining to the claim for entitlement to an initial rating in excess of 10 percent prior to November 3, 2015 and in excess of 20 percent thereafter for status post spinal fusion at L4/L5.  (This examination was noted in  the April 2017 Supplemental Statement of the Case, wherein it was stated that the VA examination showed tenderness to palpation of the lumbar spine and a decreased range of motion of the lumbar spine).  

If no such June 2, 2016 VA examination exists (and was referred to in the SSOC in error), the RO should state so in writing and associate that memorandum with the claims file. 

2. After Step 1 is competed, schedule the Veteran for a VA examination to ascertain the severity and manifestations of his service-connected degenerative disc disease C5/C6 and status post spinal fusion at L4/L5 for the entire appeal period.  This means that, if possible, retrospective medical opinions that account for the entire appeal period (from September 2010 to present) for each of these disabilities should also be obtained.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted).

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is instructed to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's service-connected degenerative disc disease C5/C6 and status post spinal fusion at L4/L5 under their respective rating criteria. 

For each disability, the examiner should also provide the range of motion in degrees of the back.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

For each disability, it is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use of the back.  In this regard, the examiner must indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

For each disability, the examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups. 

ANY ADDITIONAL IMPAIRMENT ON USE OR IN CONNECTION WITH FLARE-UPS SHOULD BE DESCRIBED IN TERMS OF THE DEGREE OF ADDITIONAL RANGE OF MOTION LOSS.  THE EXAMINER SHOULD SPECIFICALLY DESCRIBE THE SEVERITY, FREQUENCY, AND DURATION OF FLARE-UPS; NAME THE PRECIPITATING AND ALLEVIATING FACTORS; AND ESTIMATE, PER THE VETERAN, TO WHAT EXTENT, IF ANY, SUCH FLARE-UPS AFFECT FUNCTIONAL IMPAIRMENT.  IF THE EXAMINER IS UNABLE TO CONDUCT THE REQUIRED TESTING OR CONCLUDES THAT THE REQUIRED TESTING IS NOT NECESSARY IN THIS CASE, HE OR SHE SHOULD CLEARLY EXPLAIN WHY THAT IS SO.

3. Schedule the Veteran for a VA examination to ascertain the severity and manifestations of his service-connected left knee arthritis for the entire appeal period.  This means that, if possible, a retrospective medical opinion that accounts for the entire appeal period for should also be obtained.  See Chotta, 22 Vet. App. at 80 (when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted).

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is instructed to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's service-connected left knee arthritis under the rating criteria. 

For each disability, the examiner should also provide the range of motion in degrees of the knee.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use of the knee.  In this regard, the examiner must indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups. 

ANY ADDITIONAL IMPAIRMENT ON USE OR IN CONNECTION WITH FLARE-UPS SHOULD BE DESCRIBED IN TERMS OF THE DEGREE OF ADDITIONAL RANGE OF MOTION LOSS.  THE EXAMINER SHOULD SPECIFICALLY DESCRIBE THE SEVERITY, FREQUENCY, AND DURATION OF FLARE-UPS; NAME THE PRECIPITATING AND ALLEVIATING FACTORS; AND ESTIMATE, PER THE VETERAN, TO WHAT EXTENT, IF ANY, SUCH FLARE-UPS AFFECT FUNCTIONAL IMPAIRMENT.  IF THE EXAMINER IS UNABLE TO CONDUCT THE REQUIRED TESTING OR CONCLUDES THAT THE REQUIRED TESTING IS NOT NECESSARY IN THIS CASE, HE OR SHE SHOULD CLEARLY EXPLAIN WHY THAT IS SO.

4. Verify the Veteran's period of active duty service while he served as a cadet at the United States Military Academy at West Point.

5.  After Step 4 is completed, schedule the Veteran for a new VA examination to determine the existence, nature, and etiology of any current left ankle disability, to include osteoarthritis and talonavicular osteoarthritis.  

The claims file must be made available to the examiner for review and the examiner should review all relevant medical records, including the Veteran's verified period of active duty service while he served as a cadet at the United States Military Academy at West Point, the November 2017 private treatment record showing current diagnoses of bilateral ankle osteoarthritis and left ankle talonavicular osteoarthritis, and the Veteran's lay statements submitted at his October 2017 videoconference Board hearing.  All appropriate testing should be performed.

With respect to any left ankle disability, if a left ankle disability diagnosis is found, the examiner is then specifically instructed to provide the following information:  

(a) Is it "at least as likely as not (50 percent probability or greater)" that the Veteran's left ankle disability BEGAN IN or is otherwise related to the Veteran's active service, yes or no?  

The examiner should be specifically instructed that the Veteran's active duty service period also includes his verified period of service as a cadet at the United States Military Academy at West Point.

After answering yes or no to question (a), a clear rationale for the opinion given is needed.  A discussion of the facts and medical principles involved and the Veteran's lay assertions should be considered in giving this opinion, with page references to the evidence used in the decision.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

6. For all opinions, the RO should ensure that a rationale is provided, to include specific discussion of the medical principles involved and the relevant facts.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The Agency of Original Jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

7. The Veteran is hereby notified that it is her responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

8. THE AOJ MUST REVIEW THE CLAIMS FILE AND ENSURE THAT THE FOREGOING DEVELOPMENT ACTION HAS BEEN COMPLETED IN FULL.  IF ANY DEVELOPMENT IS INCOMPLETE, APPROPRIATE CORRECTIVE ACTION MUST BE IMPLEMENTED.  IF ANY REPORT DOES NOT INCLUDE ADEQUATE RESPONSES TO THE SPECIFIC OPINIONS REQUESTED, IT MUST BE RETURNED TO THE PROVIDING EXAMINER FOR CORRECTIVE ACTION.

9. After completion of the above development, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the entire appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).






_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

